Citation Nr: 0810583	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  07-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to December 
1957.  

In a prior appeal before the Board of Veterans' Appeals 
(Board) in October 2005, the Board remanded a claim of 
entitlement to service connection for a bilateral hearing 
loss to the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO) for additional development and 
readjudication.  In a May 2006, rating decision, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable disability rating, effective from 
September 17, 2001.  The veteran ultimately perfected an 
appeal of that decision.  

In March 2008, pursuant to the provisions of 38 U.S.C.A. 
§ 7101 and 38 C.F.R. § 20.900(c), a Deputy Vice Chairman of 
the Board granted the motion of the veteran to advance his 
claim on the Board's docket.  The case is now ready for 
appellate review. 


FINDINGS OF FACT

1.  On VA audiological examination in October 2002, the 
veteran had average puretone decibel loss of 56 decibels in 
the right ear and 58 decibels in the left ear, with speech 
recognition scores of 96 percent in the right ear and 92 
percent in the left ear.  On VA audiological examination in 
April 2005, the veteran had average puretone decibels loss of 
53 decibels in the right ear and 49 decibels in the left ear, 
with speech recognition scores of 96 percent bilaterally.  On 
VA audiological examination in November 2006, the veteran had 
average puretone decibel loss of 58 decibels in the right ear 
and 54 decibels in the left ear, with speech recognition 
scores of 96 percent in the right ear and 92 percent in the 
left ear.  

2.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture related to his 
bilateral hearing loss so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran pertinent 
examinations, obtained medical opinions as to the severity of 
the disability in question since the grant of service 
connection, and afforded the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  VA has substantially complied 
with the notice and assistance requirements and the veteran 
is not prejudiced by a decision on the claim at this time.

General Rating Considerations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The rule is not applicable to cases in which the 
assignment of an initial rating for a disability follows an 
initial award of service connection.  From the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Compensable Rating for Bilateral Hearing Loss 

Historically, the veteran filed the current claim for service 
connection in September 2001.  In conjunction with the filing 
of the claim, the veteran submitted private audiology 
examination reports dated in September 2001 and June 2002 
documenting mixed mild to profound hearing loss in the left 
ear, and mixed moderate to severe hearing loss in the right 
ear.  These audiometric studies did not include speech 
recognition or discrimination scores.  

In October 2002, the veteran was afforded a VA audiological 
evaluation for the purpose of determining the etiology and 
the severity of his bilateral hearing loss.  The puretone 
thresholds in decibels were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
55
60
50
60
LEFT
50
60
60
60

The veteran's average puretone decibels loss was 56 decibels 
in the right ear and 58 decibels in the left ear, with speech 
recognition scores of 96 percent in the right ear and 92 
percent in the left ear.  The pertinent diagnoses were right 
moderate mixed hearing loss and left mild sensorineural 
hearing loss.  

In April 2005, the veteran was afforded a second VA 
audiological evaluation for the purpose of determining the 
severity of his bilateral hearing loss.  The puretone 
thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
50
55
50
55
LEFT
45
50
55
45

The veteran's average puretone decibel loss was 53 decibels 
in the right ear and 49 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
bilaterally.  The pertinent diagnoses were right moderate 
mixed hearing loss and left mild sloping to moderate 
sensorineural hearing loss.  

In a May 2006, rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating, effective from September 
17, 2001.  

In November 2006, the veteran was afforded a third VA 
audiological evaluation for the purpose of determining the 
severity of his bilateral hearing loss.  The puretone 
thresholds in decibels were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
60
60
LEFT
40
55
60
60

The veteran's average puretone decibels loss was 58 decibels 
in the right ear and 54 decibels in the left ear, with speech 
recognition scores of 96 percent in the right ear and 92 
percent in the left ear.  The pertinent diagnoses were right 
mixed hearing loss and left sensorineural hearing loss.  

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2006).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and 
the "poorer" ear on Table VII to produce a disability 
rating under Code 6100.

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral. Each ear will 
be evaluated separately. 38 C.F.R. § 4.86(a). Also, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral. That numeral is then elevated 
to the next higher Roman numeral. Again, each ear will be 
evaluated separately. 38 C.F.R. § 4.86(b).

The two private audiology reports submitted by the veteran in 
September 2001 and June 2002 did not include speech 
recognition or discrimination scores, and as such are 
inadequate for rating purposes.  The findings of the three VA 
audiological examinations noted above have been applied to 
the foregoing criteria for the evaluation of bilateral 
hearing.  These findings, as applied to 38 C.F.R. Part 4, 
§ 4.85, Table VI, and § 4.86, Table VIA (for the exceptional 
pattern of hearing impairment as defined in 38 C.F.R. § 4.86 
found in the November 2006 examination) correspond to no 
worse than Level IV hearing in the right ear, and Level I 
hearing in the left.  Level I hearing in the better (left) 
ear, and level IV hearing in the worse (right) ear warrants a 
noncompensable evaluation.  38 C.F.R. Part 4, § 4.85, Table 
VII, Diagnostic Code 6100.  In light of the evidence of 
record, the veteran's bilateral hearing loss is clearly rated 
in accordance with his current level of ratable disability, 
as set forth in applicable hearing schedule criteria.

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999). The criteria for a compensable disability evaluation 
have not been met at any time to warrant a compensable 
rating.  

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate . . . [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  
Although the veteran has made assertions regarding the effect 
of his hearing loss on his day to day living, he has 
presented no evidence other than his oral and written 
assertions made in connection with this appeal that would 
indicate that there exist such factors as marked interference 
with employment or frequent periods of hospitalization 
resulting from his service-connected bilateral hearing loss.  

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Based upon current findings and on the review of the 
entire evidence in the veteran's claims folder, the Board 
finds that the veteran's hearing loss does not approach the 
level required for the assignment of a compensable 
evaluation.  In view of the evidence of record, the 
provisions of 38 C.F.R. §§ 4.3 and 4.7 are not for 
application.  The preponderance of the evidence is against 
the grant of compensable rating; there is no doubt to be 
resolved; and a compensable rating is not warranted.


ORDER

Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


